Citation Nr: 0202464	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-24 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from May 1966 to May 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim for 
increased rating for PTSD and hemorrhoids.


FINDINGS OF FACT

1.  PTSD is primarily manifested by circumstantial speech, 
impairment of short and long-term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective social relationships.  PTSD is not 
manifested by deficiencies in most areas with suicidal 
ideation, obsessional rituals, spatial disorientation, or 
illogical, obscure, or irrelevant speech.

2.  Hemorrhoids are primarily manifested by two large 
external hemorrhoids, and a non-thrombosed internal 
hemorrhoid, with frequent recurrences.  Hemorrhoids are not 
manifested by persistent bleeding with secondary anemia or by 
fissures.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a 10 percent rating for hemorrhoids are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114,  Diagnostic Code 7336 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107, 5126.  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  Pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Except as otherwise noted, these regulations are 
also effective November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  

The Board notes that by virtue of the October 2000 statement 
of the case (SOC), as well as the September 2001 supplemental 
statement of the case (SSOC), the veteran was advised of the 
law and regulations governing the claims, and, hence, was 
given notice of the information and evidence necessary to 
substantiate the claims.  Furthermore, the pertinent medical 
records have been obtained and associated with the claims 
file, and the veteran has been afforded comprehensive VA 
examinations in connection with the claims on appeal.  
Moreover, the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
and there is no indication that there is any outstanding 
evidence that is necessary for adjudication of the issues on 
appeal.  Hence, adjudication of the issues on appeal, without 
remand to the RO for initial consideration under the new law 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.  

By means of a May 1968 rating decision, the veteran was 
awarded service connection and a noncompensable rating for 
hemorrhoids.  The noncompensable rating for hemorrhoids has 
remained in effect since the initial award of service 
connection.  The veteran was also awarded service connection 
for PTSD by means of a September 1995 rating decision.  He 
was rated 10 percent disabled at that time.  By means of a 
June 1998 rating decision, PTSD was rated 30 percent 
disabling.  The 30 percent rating has remained in effect 
since that time.  The veteran claims that hemorrhoids and 
PTSD are more severely disabling than the ratings currently 
in effect. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995); 38 C.F.R. § 4.1 (2001).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The current medical evidence of record indicates that in July 
1999, the veteran underwent a VA examination for hemorrhoids.  
Report of the examination indicates a history of bleeding 
hemorrhoids on an intermittent basis.  The veteran did not 
use any stool softeners and encountered occasional blood 
tinged stool with bulky foods.  There was no history of fecal 
leak.  There was occasional bleeding once every three weeks 
with bulky foods.  There were no fissures.  There was no 
history of anemia or diarrhea.  There was no evidence of 
bleeding at the time of examination.  He denied light-
headedness, palpitations, nausea, and vomiting.  

Examination showed a "two by one centimeter external 
hemorrhoid at 9 o'clock position at the rectal vault and four 
by one-centimeter external hemorrhoid at 3 o'clock position 
at the rectal vault."  There was a non-thrombosed internal 
hemorrhoid at the rectal opening.  There was no bleeding of 
either the internal or external hemorrhoid.  There were no 
masses.  Hemoccult was negative.  There was a vertically 
oriented posterior midline buttock incision, approaching the 
rectal opening, measuring five centimeters, which was well-
healed and without adherence to underlying tissue.  The 
diagnosis was non-thrombosed internal and external 
hemorrhoids.  

A VA psychiatric examination report, dated in July 1999, 
indicates that the  veteran reported that since service, he 
had had trouble going into crowds.  He reported nightmares 
and flashbacks.  He reportedly calmed himself with alcohol.  
He also reported that because of his physical problems, he 
primarily stayed home.  

The veteran was oriented to time, person, and place.  His 
mood was anxious and he complained of depression.  He denied 
delusions or hallucinations.  He denied any recent suicidal 
or homicidal ideation.  He seemed to have adequate insight 
and judgment regarding his common everyday living.  His 
recent and remote memory was somewhat problematic as he had 
trouble remembering recent years.  His Global Assessment of 
Functioning (GAF) score was 55.  (According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), a GAF score of 
51 to 60 signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.125.  

The examiner noted that the veteran had anxious and depressed 
mood.  The veteran was somewhat circumstantial.  He 
complained of anxiety.  He claimed to have very few friends 
and had not been able to work for the last 13 years.  

VA clinical records dated in 1998 and 1999 primarily deal 
with treatment of the veteran's alcohol dependence.  Medical 
records pertaining to treatment received for PTSD indicate 
that in May 1999, the veteran complained of being nervous all 
the time, not getting along with people, and becoming 
argumentative.  He also felt fidgety.  He would go through a 
"couple of days" without any sleep, and then would sleep 
for 12-13 hours.  He reported that at times, working in the 
garage helped him with anxiety, but that his concentration 
was poor.  He was irritable and had frequent fights.  At 
times, he felt sad because he was not getting anywhere; he 
would not want to do anything or talk to anyone for one month 
or more at a time.  

There was no history of suicidal behavior.  There were 
frequent fights with assault to others and injury to himself.  
He was currently living with his girlfriend of 35 years.  
Examination showed that he was alert, well kempt, and 
cooperative.  He had no thought disorder, hallucinations, or 
delusions.  His affect was depressed.  He denied suicidal 
ideations.  He had no intent to hurt others.  He was oriented 
times three.  Memory was grossly intact for recent and remote 
events.  Judgment and insight were fair.  

A September 1999 treatment report indicates that the veteran 
felt better, but that sleep remained a problem.  He was 
unable to go out anywhere where there were too many people.  
He had nightmares and intrusive thoughts of Vietnam.  He was 
alert, fairly well kempt, and cooperative.  His affect was 
mildly depressed.  He denied suicidal ideation.  There were 
no cognitive deficits.  

A treatment report dated in February 2000 indicates that the 
veteran's girlfriend of 30 years had died and that he was 
feeling lonely.  He had "dreams/visual and auditory 
hall[ucinations] of her."  Activities of daily living were 
erratic.  He had lost 6 pounds.  He had no socialization 
(everyone around him drank alcohol).  He was alert, fairly 
kempt, and cooperative.  There were no thought disorders.  
Affect was depressed and tearful.  There was no suicidal 
ideation; although, he felt that life was not worth living.    

A July 2000 treatment report indicates that the veteran 
reported being fidgety, irritable, and having trouble 
sleeping.  He paced around and was unable to relax.  He did 
some woodwork in the yard.  He became frustrated easily.  
There was no problem with concentration.  There was no 
physical violence.  He felt down in the dumps.  His 
motivation had decreased and there was some anhedonia.  
Examination showed that he was alert and well kempt.  There 
was no thought disorder.  There were no hallucinations or 
delusions.  Affect was blunted.  No significant depression 
was noted.  There were no cognitive deficits.  

A May 2001 treatment report notes that the veteran reported 
that he was not getting along with his sister.  He denied any 
problem from his side except that because of increasing pain, 
he was not able to do much to help with the chores.  His 
sister wanted him to move out because he could not help her.  
He felt very aggravated, and continued to have nightmares and 
intrusive thoughts.  He was alert, fairly well kempt, and 
cooperative.  There was no thought disorder or psychosis.  
Affect was depressed.  He denied any intent to hurt himself 
or others.  There were no cognitive deficits. 

PTSD
  
The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), which 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Assignment of a 100 percent evaluation is contemplated where 
there is a showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The record indicates that the veteran exhibits symptoms 
consistent with both the 30 percent and the 50 percent rating 
criteria.  The Board notes that panic attacks more than once 
per week, difficulty in understanding complex commands, or 
impaired abstract thinking is not shown by the evidence of 
record.  His judgment has been reported as adequate or fair.  

Evaluation in July 2000 notes that the veteran's affect was 
blunted; however, all other evaluations note depressed or 
anxious mood.  With regard to impairment of short and long-
term memory, it is noted that VA examination in July 1999 
noted that recent and remote memory was somewhat problematic 
as the veteran had trouble remembering recent years.  
However, a prior  evaluation in May 1999 noted that memory 
was grossly intact for recent and remote events.  With regard 
to disturbances of motivation and mood, the Board notes that 
evaluation in May 1999 noted that at times, he did not want 
to do anything or talk to anyone for one month or more at a 
time.  

On the July 2000 evaluation it was noted that his motivation 
had decreased and that there was some anhedonia.  With regard 
to his speech, it is noted that VA examination in July 1999 
reported that the veteran was somewhat circumstantial.  
Finally, with regard to difficulty in establishing and 
maintaining work and social relationships, the Board notes 
that the veteran has not worked for many years due to 
physical disabilities.  However, the record shows that he 
does have difficulty with social relationships.  
Specifically, it is noted that an evaluation in May 1999 
noted that he complained of not getting along with people, 
and that VA examination in July 1999 noted that he claimed to 
have very few friends.  The Board finds that the symptoms 
presented here and the overall disability picture more 
closely approximate the criteria for a 50 percent rating in 
the instant case; therefore, an increased rating is 
warranted. 

The Board does not find that a rating higher than 50 percent 
is warranted for the veteran's PTSD.  The medical evidence of 
record shows that the veteran does not have suicidal 
ideation, obsessional rituals, spacial disorientation, or 
illogical, obscure, or irrelevant speech.  While the veteran 
is noted to be depressed most of the time, the record does 
not show that his ability to function independently, 
appropriately, and effectively has been affected.  The Board 
specifically notes that VA examination in July 1999 reported 
that he had adequate insight and judgment regarding his 
common everyday living.  

In February 2000, it was reported that his activities of 
daily living were erratic (he had lost 6 pounds).  It appears 
that at that time, he was feeling lonely due to the death of 
his girlfriend of 30 years.  Subsequent evaluation in July 
2000 indicates that he was able to do wood work in the yard, 
that he was well kempt, and that there was no significant 
depression.  

With regard to neglect of personal appearance and hygiene, it 
is noted that the medical records report that he was fairly 
well kempt.  As to inability to establish and maintain 
effective relationships, the Board notes that VA examination 
in July 1999 reported that the veteran did have friends; 
although, they were very few.  It is also noted that he was 
with his girlfriend for approximately 30 (or 35) years, and 
that they remained together until her death.  

The Board notes that a February 2000 treatment report noted 
that the veteran had no socialization; however, this was due 
to the fact that everyone around him drank alcohol.  The 
record indicates that he has been able to establish and 
maintain some, but not many, effective relationships. 

The veteran has reportedly been unemployed for 13 years, but 
this has been attributed to physical disabilities.

With regard to impaired impulse control, the Board notes that 
the medical records do not specifically state that the 
veteran had impaired impulse control.  A clinical record in 
May 1999 does report, however, that the veteran did not get 
along with people, that he became argumentative, that he was 
irritable, and that he had frequent fights with assault to 
others and injury to himself.  Treatment report in July 2000, 
however, noted that there was no physical violence.  As to 
difficulty adapting to stressful circumstances including work 
or work-like setting, it is noted that the veteran has not 
been working due to physical disability.  

While the veteran may have had some irritability and 
violence, which may very well be indicative of difficulty 
adapting to stressful circumstances, the Board finds that the 
veteran's overall disability, including his GAF score of 55, 
which contemplates moderate symptoms or difficulty in 
occupational/social functioning, does not approximate the 
criteria for a 70 percent rating.

Hemorrhoids

Hemorrhoids may be rated in accordance with the criteria set 
forth under DC 7336.  Under DC 7336, a noncompensable rating 
is assigned when hemorrhoids are mild or moderate.  A 10 
percent rating is assigned when hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  

The Board has considered the evidence of record and finds 
that entitlement to a 10 percent rating is warranted.  The 
record indicates that the veteran has two rather large 
external hemorrhoids.  Although the examiner did not 
specifically indicate that there was excessive redundant 
tissue, the veteran has reported frequent recurrences.  

Given the size of the hemorrhoids, as well as the frequency 
of occurrences, the Board concludes that the criteria for a 
10 percent rating are established.  As the record indicates 
that the veteran did not have persistent bleeding with anemia 
or fissures, entitlement to a rating higher than 10 percent 
is not warranted.  In this regard only occasional bleeding 
has been reported.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the criteria governing the payment of monetary 
awards.  

Entitlement to a 10 percent rating for hemorrhoids is 
granted, subject to the criteria governing the payment of 
monetary awards.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

